Citation Nr: 9914502	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1996.

This appeal arose from a May 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This was confirmed and continued by a 
rating action issued in December 1998.  In April 1999, the 
veteran testified before a member of the Board of Veterans' 
Appeals (Board) sitting in Atlanta, Georgia.

The rating action issued in May 1997, after reviewing the 
service medical records and the March 1997 VA examination 
report, assigned the veteran's service-connected low back 
disability a noncompensable evaluation.  He then submitted a 
statement in July 1997, which the Board will construe to be a 
notice of disagreement with this evaluation.  It is found 
that, given his submission of a timely notice of disagreement 
as to this issue, the RO should issue him a statement of the 
case.


REMAND

The veteran contends, in essence, that he injured his right 
knee on active duty and that he still suffers from pain, 
stiffness and locking of the knee joint.  Therefore, he 
believes that service connection is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain all relevant service records referred to by the 
veteran.  Jolley v. Derwinski, 1 Vet. App. 37 (1991).

In the instant case, the veteran has asserted that he 
originally injured his right knee while stationed at Langley 
Air Force Base in Virginia.  He stated that he was treated at 
Langley Hospital's emergency room.  The Board finds that the 
RO should contact this base and inquire as to whether any 
records pertaining to this treatment are available.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact Langley Air 
Force Base, Virginia, and request that 
Langley Hospital conduct a search for any 
records pertaining to treatment of the 
veteran for a knee injury in 1993 or 
1994.  Any records located should be 
associated with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he should be provided an appropriate 
supplemental statement of the case, and an opportunity to 
respond, and the case should be returned to the Board for 
further appellate consideration.  The appellant is free to 
furnish additional evidence while his case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










